      Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                         MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                         16-md-2724
PRICING ANTITRUST LITIGATION
                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:                Civil Action Nos.
Ahold USA, Inc., et al. v. Actavis
                                         18-2641
Holdco U.S., Inc. et al.
                                         18-2401
1199SEIU Nat’l Benefit Fund, et          18-3299
al. v. Actavis Holdco US, Inc.           18-2533
                                         18-284
Humana Inc. v. Actavis Elizabeth,        18-4137
LLC et al.                               17-3768

West Val Pharm., et al. v. Actavis
Holdco U.S., Inc.
                                         ORAL ARGUMENT REQUESTED
The Kroger Co., et al. v. Actavis
Holdco U.S., Inc.

Marion Diagnostic Center, LLC,
et al. v. McKesson Corp., et al.

The State Attorneys General
Litigation




                   DEFENDANTS’ JOINT MOTION TO DISMISS
               PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS
        Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 2 of 16




        Pursuant to Fed. R. Civ. P. 12(b)(6), the Defendants identified herein hereby move to

dismiss the following with prejudice:

1.      With respect to the Direct Purchaser Plaintiffs’ First Amended Complaint [No. 18-2641,

        Dkt. 11], Defendants1 hereby move to dismiss the Complaint;

2.      With respect to the End Payor Plaintiffs’ Complaint [No. 18-2401, Dkt. 2], Defendants2

        hereby move to dismiss Counts One through Four “brought against all Defendants for

        their participation in an overarching conspiracy to fix, raise and/or stabilize the prices of

        the Drugs at Issue”;

3.      With respect to Plaintiff Humana, Inc.’s Amended Complaint [No. 18-3299, Dkt. 30],

        Defendants3 hereby move to dismiss Counts CVI-CX;




1
       Defendants in the Direct Purchaser Plaintiffs action are: Actavis Holdco U.S., Inc.; Apotex Corp.;
Aurobindo Pharma USA, Inc.; Citron Pharma LLC; Dr. Reddy’s Laboratories, Inc.; Fougera
Pharmaceuticals Inc.; G&W Laboratories, Inc.; Glenmark Pharmaceuticals, Inc., USA; Heritage
Pharmaceuticals, Inc.; Impax Laboratories, Inc.; Lannett Company, Inc.; Mylan Inc.; Mylan
Pharmaceuticals, Inc.; Oceanside Pharmaceuticals, Inc.; Rajiv Malik; Par Pharmaceutical Company, Inc.
2
        Defendants in the End Payor Plaintiffs action are: Actavis Holdco U.S., Inc.; Actavis Elizabeth
LLC; Actavis Pharma, Inc., Apotex Corp.; Aurobindo Pharma USA, Inc.; Barr Pharmaceuticals, LLC;
Citron Pharma LLC; Dava Pharmaceuticals, LLC; Dr. Reddy’s Laboratories, Inc.; Fougera Pharmaceuticals
Inc.; Generics Bidco I, LLC; Glenmark Pharmaceuticals, Inc., USA; Heritage Pharmaceuticals, Inc.;
Lannett Company, Inc.; Mayne Pharma Inc.; Mutual Pharmaceutical Co., Inc.; Mylan Inc.; Mylan
Pharmaceuticals, Inc.; Par Pharmaceutical, Inc.; Perrigo New York, Inc.; Pliva, Inc.; Rajiv Malik; Sandoz,
Inc.; Sun Pharmaceutical Ind., Inc.; Taro Pharmaceuticals U.S.A., Inc.; Teva Pharmaceuticals USA, Inc.;
West-Ward Pharmaceuticals Corp.; and Zydus Pharmaceuticals (USA), Inc.
3
        Defendants in the Humana action are: Actavis Elizabeth, LLC; Actavis Holdco US, Inc.; Actavis
Pharma, Inc.; Akorn, Inc.; Apotex Corp., Breckenridge Pharmaceutical, Inc.; Dr. Reddy’s Laboratories Inc.,
Endo International PLC; Epic Pharma, LLC; Fougera Pharmaceuticals Inc.; Glenmark Pharmaceuticals
Inc., USA; Heritage Pharmaceuticals Inc.; Hi-Tech Pharmacal Co., Inc.; Impax Pharmaceuticals, LLC
F/K/A Impax Pharmaceuticals, Inc.; Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Mayne Pharma,
Inc.; Morton Grove Pharmaceuticals, Inc.; Mylan Pharmaceuticals, Inc.; Mylan Inc.; Mylan N.V., Par
Pharmaceutical Companies, Inc.; Perrigo Company PLC; Perrigo New York, Inc.; Sandoz, Inc.; Sun
Pharmaceutical Industries, Inc.; Taro Pharmaceutical Industries Ltd.; Taro Pharmaceuticals USA, Inc.;
Teligent, Inc.; Teva Pharmaceuticals USA, Inc.; UDL Laboratories, Inc.; Upsher-Smith Laboratories, LLC;
West-Ward Pharmaceuticals Corp.; Wockhardt USA LLC; and Zydus Pharmaceuticals (USA) Inc.


                                                    2
        Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 3 of 16




4.     With respect to the Indirect Reseller Plaintiffs’ Amended Overarching Complaint [No.

       18-2533, Dkt. 4], Defendants4 hereby move to dismiss Counts One through Four

       “brought against all Defendants for their participation in an overarching conspiracy to fix,

       raise and/or stabilize the prices of the Drugs at Issue”;

5.     With respect to Plaintiffs The Kroger Co., Albertsons Companies LLC, and H.E. Butt

       Grocery Company L.P.’s (“Kroger Plaintiffs”) Complaint [No. 18-284, Dkt. 37],

       Defendants5 hereby move to dismiss Count One;

6.     With respect to Plaintiffs Marion Diagnostic Center, LLC and Marion Healthcare, LLC’s

       (“Marion Plaintiffs”) First Amended Complaint [No. 18-4137, Dkt. 22], Defendants6

       hereby move Counts I-XXVIII;




4
         Defendants in the Indirect Reseller Plaintiffs action are identical to those in the End Payor
Plaintiffs’ action.
5
       Defendants in the Kroger Plaintiffs’ action are: Actavis Holdco U.S., Inc.; Actavis Pharma, Inc.;
Akorn, Inc.; Apotex Corp.; Aurobindo Pharma USA, Inc.; Breckenridge Pharmaceutical, Inc.; Citron
Pharma LLC; Dr. Reddy’s Laboratories, Inc.; Epic Pharma, LLC; Fougera Pharmaceuticals, Inc.; G&W
Laboratories, Inc.; Glenmark Pharmaceuticals Inc., USA; Heritage Pharmaceuticals, Inc.; Hi-Tech
Pharmacal Co., Inc.; Impax Laboratories, Inc.; Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Mayne
Pharma USA Inc.; Morton Grove Pharmaceuticals, Inc.; Mylan Inc.; Mylan Pharmaceuticals, Inc.; Mylan
N.V.; Oceanside Pharmaceuticals, Inc.; Par Pharmaceutical, Inc.; Perrigo New York, Inc.; Pliva, Inc.;
Sandoz, Inc.; Sun Pharmaceutical Industries, Inc.; Taro Pharmaceuticals USA, Inc.; Teligent, Inc.; Teva
Pharmaceuticals USA, Inc.; UDL Laboratories, Inc.; Upsher-Smith Laboratories, LLC; West-Ward
Pharmaceuticals Corp.; Wockhardt USA LLC; Valeant Pharmaceuticals North America LLC; Valeant
Pharmaceuticals International; and Zydus Pharmaceuticals (USA) Inc.
6
       Defendants in the Marion Plaintiffs action are: Ascend Laboratories, LLC; Apotex Corp.;
Aurobindo Pharma USA, Inc.; Citron Pharma, LLC; Dr. Reddy’s Laboratories, Inc.; Glenmark
Pharmaceuticals, Inc., USA; Heritage Pharmaceuticals, Inc.; Lannett Company, Inc.; Mayne Pharma Inc.;
Mylan Inc; Mylan Pharmaceuticals, Inc.; Par Pharmaceutical Companies, Inc.; Sandoz, Inc.; Sun
Pharmaceutical Industries, Inc.; Teva Pharmaceuticals USA, Inc.; and Zydus Pharmaceuticals (USA) Inc.


                                                   3
        Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 4 of 16




7.      With respect to the Plaintiff States’ Consolidated Amended Complaint [No. 17-3768,

        Dkt. 15], Defendants7 hereby move to strike the joint and several liability allegations in

        Counts One through Eighteen.

        In support of this Motion, Defendants rely upon Defendants’ Memorandum of Law in

Support of Their Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims, which is being

filed contemporaneously with this Motion. Certain Defendants are also contemporaneously filing

Individual Motions and supplemental memoranda of law in further support of this Motion and their

related Individual Motions as provided for in PTO 71 ¶ 5 (Dkt. No. 846).

        For all the reasons set forth therein, Plaintiffs’ conspiracy claims should be dismissed with

prejudice.

Respectfully submitted,




7
        Defendants in the State Attorneys General action are: Actavis Holdco, U.S., Inc.; Actavis Pharma,
Inc.; Ascend Laboratories, LLC; Apotex Corp.; Aurobindo Pharma USA, Inc.; Citron Pharma, LLC; Dr.
Reddy’s Laboratories, Inc.; Glenmark Pharmaceuticals, Inc., USA; Heritage Pharmaceuticals, Inc.; Lannett
Company, Inc.; Rajiv Malik; Mayne Pharma Inc.; Mylan Pharmaceuticals, Inc.; Par Pharmaceutical
Companies, Inc.; Sandoz, Inc.; Sun Pharmaceutical Industries, Inc.; Teva Pharmaceuticals USA, Inc.; and
Zydus Pharmaceuticals (USA), Inc.


                                                   4
       Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 5 of 16




/s/ Sheron Korpus                         /s/ Anthony C. Porcelli
Sheron Korpus                             Anthony C. Porcelli
Seth A. Moskowitz                         POLSINELLI PC
KASOWITZ BENSON TORRES LLP                150 N. Riverside Plaza, Suite 3000
1633 Broadway                             Chicago, IL 60606
New York, New York 10019                  Tel : (312) 819-1900
Tel: (212) 506-1700                       Fax : (312) 819-1910
Fax: (212) 506-1800                       aporcelli@polsinelli.com
skorpus@kasowitz.com
smoskowitz@kasowitz.com                   Amy D. Fitts
                                          POLSINELLI PC
Counsel for Actavis Pharma, Inc.,         900 W. 48th Place, Suite 900
 Actavis Holdco U.S., Inc.                Kansas City, MO 64112
                                          Tel: (816) 753-1000
                                          Fax: (816) 222-0425
                                          afitts@polsinelli.com

                                          Counsel for Defendants Akorn, Inc. and
                                           Hi-Tech Pharmacal Co. Inc.




                                      5
       Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 6 of 16




/s/ James W. Matthews                     /s/ W. Gordon Dobie
James W. Matthews                         W. Gordon Dobie
Katy E. Koski                             WINSTON & STRAWN LLP
John F. Nagle                             35 W. Wacker Dr.
FOLEY & LARDNER LLP                       Chicago, IL 60601
111 Huntington Avenue                     Tel: (312) 558-5600
Boston, MA 02199                          Fax: (312) 558-5700
Tel: (617) 342-4000                       wdobie@winston.com
Fax: (617) 342-4001
jmatthews@foley.com                       /s/ Irving Wiesen
kkoski@foley.com                          Irving Wiesen
jnagle@foley.com                          LAW OFFICES OF IRVING L. WIESEN,
                                            P.C.
James T. McKeown                          420 Lexington Avenue - Suite 2400
Elizabeth A. N. Haas                      New York, NY 10170
Kate E. Gehl                              Tel: (212) 381-8774
FOLEY & LARDNER LLP                       Fax: (646) 536-3185
777 East Wisconsin Avenue                 iwiesen@wiesenlaw.com
Milwaukee, WI 53202-5306
Tel: (414) 271-2400                       Counsel for Defendant Ascend Laboratories,
Fax: (414) 297-4900                       LLC
jmckeown@foley.com
ehaas@foley.com
kgehl@foley.com

Terry M. Henry
Melanie S. Carter
BLANK ROME LLP
One Logan Square
130 North 18th Street
Philadelphia, PA 19103
Tel: (215) 569-5644
Fax: (215) 832-5644
THenry@blankrome.com
MCarter@blankrome.com

Counsel for Defendant Apotex Corp.




                                      6
       Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 7 of 16




/s/ Wayne A. Mack                             /s/ Stacey Anne Mahoney
Wayne A. Mack                                 Stacey Anne Mahoney
Sean P. McConnell                             Charles Reitmeyer
Sarah O'Laughlin Kulik                        MORGAN, LEWIS & BOCKIUS LLP
DUANE MORRIS LLP                              101 Park Avenue
30 S. 17th Street                             New York, NY 10178
Philadelphia, PA 19103                        Tel: (212) 309-6930
Tel: (215) 979-1152                           Fax: (212) 309-6001
wamack@duanemorris.com                        stacey.mahoney@morganlewis.com
spmcconnell@duanemorris.com                   charles.reitmeyer@morganlewis.com
sckulik@duanemorris.com
                                              Counsel for Defendant Breckenridge
Counsel for Defendant                          Pharmaceutical, Inc.
  Aurobindo Pharma USA, Inc.


/s/ Steven E. Bizar                           /s/ Roger Kaplan
Steven E. Bizar                               Roger Kaplan
John P. McClam                                Aaron Van Nostrand
Tiffany E. Engsell                            GREENBERG TRAURIG, LLP
DECHERT LLP                                   500 Campus Drive, Suite 400
2929 Arch Street                              Florham Park, NJ 07932
Philadelphia, PA 19104                        Tel: (973) 360-7900
Tel: (215) 994-4000                           Fax: (973) 295-1257
steven.bizar@dechert.com                      kaplanr@gtlaw.com
john.mcclaim@dechert.com                      vannostranda@gtlaw.com
tiffany.engsell@dechert.com
                                              Counsel for Defendant
Counsel for Defendant Citron Pharma LLC        Dr. Reddy’s Laboratories, Inc.

/s/ Jeffrey D. Smith                          /s/ Marguerite M. Sullivan
Jeffrey D. Smith                              Marguerite M. Sullivan
Thomas A. Abbate                              Anna M. Rathbun
DeCOTIIS, FITZPATRICK, COLE &                 LATHAM & WATKINS LLP
GIBLIN, LLP                                   555 Eleventh Street, NW
Glenpointe Centre West                        Suite 1000
500 Frank W. Burr Blvd.                       Washington, D.C. 20004
Teaneck, NJ 07666                             Tel: (202) 637-2200
Tel: (201) 907-5228                           Fax: (202) 637-2201
Fax: (201) 928-0588                           marguerite.sullivan@lw.com
jsmith@decotiislaw.com                        anna.rathbun@lw.com
tabbate@decotiislaw.com
                                              Counsel for Defendant G&W Laboratories.
Counsel for Defendant Epic Pharma, LLC



                                          7
       Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 8 of 16




/s/ Steven A. Reed                         /s/ D. Jarrett Arp
Steven A. Reed                             D. Jarrett Arp
MORGAN, LEWIS & BOCKIUS LLP                Daniel W. Nelson
1701 Market Street                         Melanie L. Katsur
Philadelphia, PA 19103                     Christopher B. Leach
Tel: (215) 963-5603                        GIBSON, DUNN & CRUTCHER LLP
Fax: (215) 963-5001                        1050 Connecticut Ave., NW
steven.reed@morganlewis.com                Washington, D.C. 20036-5306
                                           Tel: (202) 955-8678
Counsel for Defendant                      Fax: (202) 530-9527
  Glenmark Pharmaceuticals Inc., USA       jarp@gibsondunn.com
                                           dnelson@gibsondunn.com
                                           mkatsur@gibsondunn.com
                                           cleach@gibsondunn.com

                                           Eric J. Stock
                                           Indraneel Sur
                                           GIBSON, DUNN & CRUTCHER LLP
                                           200 Park Avenue
                                           New York, NY 10166
                                           Tel: (212) 351-2474
                                           Fax: (212) 716-0875
                                           estock@gibsondunn.com
                                           isur@gibsondunn.com

                                           Counsel for Defendant Heritage
                                             Pharmaceuticals Inc.




                                       8
       Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 9 of 16




/s/ Raymond A. Jacobsen, Jr.               /s/ Gerald E. Arth
Raymond A. Jacobsen, Jr.                   Gerald E. Arth
Paul M. Thompson (Pa. Bar No. 82017)       Ryan T. Becker
Lisa A. Peterson                           Evan R. Luce
MCDERMOTT WILL & EMERY LLP                 FOX ROTHSCHILD LLP
500 North Capitol Street NW                2000 Market Street, 20th Floor
Washington, D.C. 20001                     Philadelphia, PA 19103
Tel. (202) 756-8000                        Tel: (215) 299-2000
rayjacobsen@mwe.com                        Fax: (215) 299-2150
pthompson@mwe.com                          garth@foxrothschild.com
lpeterson@mwe.com                          rbecker@foxrothschild.com
                                           eluce@foxrothschild.com
David L. Hanselman Jr.
MCDERMOTT WILL & EMERY LLP                 George G. Gordon
444 West Lake Street                       Stephen D. Brown
Chicago, IL 60605                          Julia Chapman
Tel. (312) 984-3610                        DECHERT LLP
dhanselman@mwe.com                         2929 Arch Street
                                           Philadelphia, PA 19104
Nicole L. Castle                           Tel: (215) 994-2000
MCDERMOTT WILL & EMERY LLP                 Fax: (215) 994-2222
340 Madison Avenue                         george.gordon@dechert.com
New York, NY 10173                         stephen.brown@dechert.com
Tel. (212) 547-5400                        julia.chapman@dechert.com
ncastle@mwe.com
                                           Counsel for Defendant
Counsel for Defendant                      Lannett Company, Inc.
  Impax Laboratories, Inc.

/s/ Leiv Blad                              /s/ Robert J. Cleary
Leiv H. Blad                               Robert J. Cleary
Zarema A. Jaramillo                        Dietrich L. Snell
Katie R. Glynn                             David A. Munkittrick
LOWENSTEIN SANDLER LLP                     Edward Canter
2200 Pennsylvania Avenue, NW               PROSKAUER ROSE LLP
Washington, DC 20037                       11 Times Square
Tel: (202) 753-3800                        New York, NY 10036
Fax: (202) 753-3838                        Tel: (212) 969-3000
lblad@lowenstein.com                       rjcleary@proskauer.com
zjaramillo@lowenstein.com                  dsnell@proskauer.com
kglynn@lowenstein.com                      dmunkittrick@proskauer.com
                                           ecanter@proskauer.com
Counsel for Defendant
  Lupin Pharmaceuticals, Inc.              Counsel for Defendant Rajiv Malik




                                       9
      Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 10 of 16




/s/ Michael Martinez                       /s/ Chul Pak
Michael Martinez                           Chul Pak
Steven Kowal                               Jeffrey C. Bank
Lauren Norris Donahue                      WILSON SONSINI GOODRICH & ROSATI, PC
Brian J. Smith                             1301 Avenue of the Americas
K&L GATES LLP                              40th Floor
70 W. Madison St., Suite 3100              New York, New York 10019
Chicago, IL 60602                          Tel: (212) 497-7726
Tel: (312) 372-1121                        Fax: (212) 999-5899
Fax: (312) 827-8000                        cpak@wsgr.com
michael.martinez@klgates.com               jbank@wsgr.com
steven.kowal@klgates.com
lauren.donahue@klgates.com                 Seth C. Silber
brian.j.smith@klgates.com                  WILSON SONSINI GOODRICH & ROSATI, PC
                                           1700 K Street, NW
Counsel for Defendant Mayne Pharma Inc.    Fifth Floor
                                           Washington, DC 20006
                                           Tel: (202) 973-8824
                                           Fax: (202) 973-8899
                                           ssilber@wsgr.com

                                           Adam K. Levin
                                           Benjamin F. Holt
                                           Justin W. Bernick
                                           HOGAN LOVELLS US LLP
                                           555 Thirteenth Street, NW
                                           Washington, D.C. 20004
                                           Tel: (202) 637-5600
                                           Fax: (202) 637-5910
                                           adam.levin@hoganlovells.com
                                           benjamin.holt@hoganlovells.com
                                           justin.bernick@hoganlovells.com

                                           Counsel for Defendants Mylan Inc,.
                                           Mylan Pharmaceuticals, Inc., UDL
                                           Laboratories, Inc., and Mylan N.V




                                          10
      Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 11 of 16




/s/ John E. Schmidtlein                   /s/ Scott A. Stempel
John E. Schmidtlein (admitted pro hac     Scott A. Stempel
vice)                                     J. Clayton Everett, Jr.
Sarah F. Teich (admitted pro hac vice)    Tracey F. Milich (Pa. ID No. 316753)
WILLIAMS & CONNOLLY LLP                   MORGAN, LEWIS & BOCKIUS LLP
725 Twelfth Street, N.W.                  1111 Pennsylvania Avenue, NW
Washington, D.C. 20005                    Washington, D.C. 20004
Tel: (202) 434-5000                       Tel.: (202) 739-3000
Fax: (202) 434-5029                       Fax: (202) 739-3001
jschmidtlein@wc.com                       scott.stempel@morganlewis.com
steich@wc.com                             clay.everett@morganlewis.com
                                          tracey.milich@morganlewis.com
Counsel for Defendant
 Par Pharmaceutical, Inc.                 Harvey Bartle IV. (Pa. ID No. 91566)
                                          Francis A. DeSimone, (Pa. ID No. 320837)
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Tel: (215) 963-5000
                                          Fax: (215) 963-5001
                                          harvey.bartle@morganlewis.com
                                          frank.desimone@morganlewis.com

                                          Counsel for Defendant Perrigo New York, Inc.




                                         11
      Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 12 of 16




/s/ Saul P. Morgenstern                   /s/ J. Douglas Baldridge
Saul P. Morgenstern                       J. Douglas Baldridge
Margaret A. Rogers                        Lisa Jose Fales
Alice C.C. Huling                         Danielle R. Foley
ARNOLD & PORTER KAYE SCHOLER LLP          VENABLE LLP
250 West 55th Street                      600 Massachusetts Avenue, NW
New York, New York 10019                  Washington, D.C. 20001
Tel: (212) 836-8000                       Tel: (202) 344-4000
Fax: (212) 836-8689                       jbaldridge@venable.com
saul.morgenstern@apks.com                 ljfales@venable.com
margaret.rogers@apks.com                  drfoley@venable.com
alice.huling@apks.com
                                          Thomas J. Welling, Jr.
Laura S. Shores                           Benjamin P. Argyle
ARNOLD & PORTER KAYE SCHOLER LLP          VENABLE LLP
601 Massachusetts Avenue, NW              1270 Avenue of the Americas
Washington, DC 20001                      24th Floor
Tel: (202) 942-5000                       New York, New York 10020
Fax: (202) 942-5999                       Tel: (212) 307-5500
laura.shores@apks.com                     tjwelling@venable.com
                                          bpargyle@venable.com
Abby L. Sacunas (200081)
Peter M. Ryan (81816)                     Counsel for Defendants
COZEN O’CONNOR                              Sun Pharmaceutical Industries, Inc., Taro
1650 Market Street                          Pharmaceuticals U.S.A., Inc., Taro
Philadelphia, PA 19103                      Pharmaceutical Industries Ltd., and Mutual
Tel: (215) 665-4785                         Pharmaceutical Company, Inc.
Fax: (215) 701 2472
asacunas@cozen.com
pryan@cozen.com

Counsel for Defendants Sandoz Inc. and
 Fougera Pharmaceuticals Inc.




                                         12
       Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 13 of 16




/s/ Heather K. McDevitt                 s/ J. Gordon Cooney, Jr.
Heather K. McDevitt                     J. Gordon Cooney, Jr.
Bryan D. Gant                           John J. Pease, III
WHITE & CASE LLP                        Alison Tanchyk
1221 Avenue of the Americas             William T. McEnroe
New York, New York 10020                MORGAN, LEWIS & BOCKIUS LLP
Tel: (212) 819-8200                     1701 Market Street
Fax: (212) 354-8113                     Philadelphia, PA 19103
hmcdevitt@whitecase.com                 Tel: (215) 963-5000
bgant@whitecase.com                     Fax: (215) 963-5001
                                        jgcooney@morganlewis.com
Counsel for Defendant Teligent, Inc.    john.pease@morganlewis.com
                                        alison.tanchyk@morganlewis.com
                                        william.mcenroe@morganlewis.com

                                            Amanda B. Robinson
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            1111 Pennsylvania Avenue, NW
                                            Washington, D.C. 20004
                                            Tel: (202) 739-3000
                                            Fax: (202) 739-3001
                                            amanda.robinson@morganlewis.com

                                        s/ Jan P. Levine
                                        Jan P. Levine
                                        Robin P. Sumner
                                        Michael J. Hartman
                                        PEPPER HAMILTON LLP
                                        3000 Two Logan Square
                                        Eighteenth & Arch Streets
                                        Philadelphia, PA 19103-2799
                                        Tel: (215) 981-4000
                                        Fax: (215) 981-4750
                                        levinej@pepperlaw.com
                                        sumnerr@pepperlaw.com
                                        hartmanm@pepperlaw.com

                                        Counsel for Defendant
                                          Teva Pharmaceuticals USA, Inc




                                       13
      Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 14 of 16




/s/ Devora W. Allon                   s/ Robin D. Adelstein
Jay P. Lefkowitz, P.C.                Robin D. Adelstein
Devora W. Allon                       Mark A. Robertson
Alexia R. Brancato                    Gerald A. Stein
Erin H. Ogburn                        Matthew C. Lamb
KIRKLAND & ELLIS LLP                  NORTON ROSE FULBRIGHT US LLP
601 Lexington Avenue                  1301 Avenue of the Americas
New York, NY 10022-4611               New York, NY 10019-6022
Tel: (212) 446-4800                   Tel: (212) 318-3000
Fax: (212) 446-6460                   Fax: (212) 318-3400
jay.lefkowitz@kirkland.com            robin.adelstein@nortonrosefulbright.com
devora.allon@kirkland.com             mark.robertson@nortonrosefulbright.com
alexia.brancato@kirkland.com          gerald.stein@nortonrosefulbright.com
erin.ogburn@kirkland.com              matthew.lamb@nortonrosefulbright.com

Counsel for Defendant Upsher-Smith        Counsel for Defendants Valeant
  Laboratories, LLC                         PharmaceuticalsNorth America LLC,
                                            Valeant Pharmaceuticals International, and
                                            Oceanside Pharmaceuticals, Inc.




                                     14
      Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 15 of 16




/s/ Jan P. Levine                              /s/ William A. Escobar
Jan P. Levine                                  William A. Escobar
Robin P. Sumner                                Damon W. Suden
Michael J. Hartman                             KELLEY DRYE & WARREN LLP
PEPPER HAMILTON LLP                            101 Park Avenue
3000 Two Logan Square                          New York, New York 10178
Eighteenth & Arch Streets                      Tel: (212) 808-7800
Philadelphia, PA 19103-2799                    Fax: (212) 808-7897
Tel: (215) 981-4000                            wescobar@kelleydrye.com
Fax: (215) 981-4750                            dsuden@kelleydrye.com
levinej@pepperlaw.com
sumnerr@pepperlaw.com                              Counsel for Defendants Wockhardt USA LLC
hartmanm@pepperlaw.com                               and Morton Grove Pharmaceuticals Inc.

Keith J. Harrison
Shari Ross Lahlou
CROWELL & MORING LLP
1001 Pennsylvania Avenue, NW
Washington, D.C. 20004-2595
Tel. (202) 624-2500
Fax. (202) 624-5116
kharrison@crowell.com
slahlou@crowell.com

Counsel for Defendant West-Ward
  Pharmaceuticals Corp.

/s/ Jason R. Parish
Jason R. Parish
Bradley J. Kitlowski
BUCHANAN INGERSOLL & ROONEY PC
1700 K Street, NW
Washington, D.C. 20006
Tel: (202) 452-7900
Fax: (202) 452-7989

Counsel for Defendant Zydus Pharmaceuticals
(USA), Inc.




                                              15
         Case 2:18-cv-00284-CMR Document 112 Filed 03/01/19 Page 16 of 16




                               CERTIFICATE OF SERVICE


               I hereby certify on this 1st day of March 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the Court’s

ECF System. Notice of this filing will be sent to all counsel of record by operation of the ECF

System.


                                                   /s/ Julia Chapman
                                                   Julia Chapman
Dated:      March 1, 2019




                                              16
